Title: To James Madison from Louis-Marie Turreau de Garambouville, 25 July 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Baltimore le 25 Juillet 1806.

Je Suis instruit que plusieurs Citoyens des Etats-Unis entretiennent l’intercourse défendue, avec la partie révoltée de St: Domingue, que la loi qui prohibe ce commerce honteux est éludée chaque jour; et que l’on parvient ainsi à tromper la religion du Gouvernement féderal.
Assuré comme je le Suis, Monsieur, qu’il ne peut entrer dans les vues d’un Gouvernement juste & libéral, de laisser porter la moindre atteinte aux loix: Je ne me permettrai encore aucune observation Sur les infractions réitérées faites au bill prohibitif du commerce avec les Noirs de St. Domingue  Mais, vous jugerez comme moi, que Si les Agents Subalternes du pouvoir Exécutif, aux quels la Surveillance des ports est particulièrement confiée, l’exerçaient avec plus d’attention & de Sévérité, ces abus devenus des crimes d’après l’existence de la loi, n’auraient pas lieu  Et je dois croire qu’il Suffira que le Gouvernement fédéral en Soit instruit pour y mettre un terme & en prévenir le retour.  Agréez, Monsieur, l’assurance de ma haute considération.

Turreau

